Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed September 23, 2021 has been entered. Claims 1-6, 8-14, and 16-20 are pending and are rejected for the reasons set forth below. 

Information Disclosure Statement
3.	The following references cited within the IDS filed by the applicant on August 6, 2021 were not considered by the examiner for the following reasons:
Publication No. 20120120609 (PayPal Inc.): This publication number does not reference a publication by PayPal Inc. Rather, this publication number references a publication by “Unimicron Technology Corporation” titled “PACKAGE STRUCTURE HAVING A SEMICONDUCTOR COMPONENT EMBEDDED THEREIN AND METHOD OF FABRICATING THE SAME.” Therefore, it is unclear which reference the applicant intended to list on the IDS.
Publication No. 20166034729 (Tata Consulting Services Ltd.): It appears that the applicant intended to list Publication No. 20160364729, as listed in the NPL document titled “First Examination Report.” The examiner notes that a Publication No. 

Claim Rejections - 35 USC §112
4.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 17 recites the limitation, “transmitting, by the server to one of a payment network or an acquirer server, an authorization response based on the transaction details, such that the customer device-based transaction is initiated at the terminal device based on transaction details submitted by the customer using the payment interface during the transaction session.” This limitation appears to state that the customer device-based transaction is initiated by the terminal device after the transaction has already been authorized by the server. It is unclear, in light of the specification, whether the applicant intended for the emphasized portion of this limitation to further refine the process for “receiving, by the server, transaction details submitted by the customer using the payment interface,” or if the applicant intended to recite a separate process step for initiating the transaction after receiving an authorization response from the server. For the purpose of examination, it is assumed that this 
	Since claims 18-20 include the respective limitations of claim 17, these claims are rejected for the grounds and rationale used to reject claim 17. Appropriate correction or clarification of these claims is required.  No new matter may be added.  


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:

	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 
 
7.	Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
8.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Step 2A, Prong 1
9.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
receiving… a first request to initiate a transaction at a [[terminal device]] at which the customer wants to perform a transaction…;
entering… a listening mode for a first time-interval  based on the first request and in anticipation of a second request;
receiving… the second request… within the first time-interval, wherein the second request includes at least first identification information of the customer and second identification information of the [[terminal device]]; and
transmitting… an authorization response based on the transaction details so that an approval notification can be sent to the [[terminal device]] authorizing the transaction.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating a transaction). Additionally, claim 1 recites the limitation, “entering, by the server, a listening mode for a first time-interval based on the first request and in anticipation of a second request.” In light 

Step 2A, Prong 2
10.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a customer device, a server, a terminal device, a payment network or an acquirer server, and a graphical user interface). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, merely stating that the GUI comprises “interactive features,” without providing any detail regarding the specifics of the features and how the user interacts with them, does not integrate the abstract idea into a practical application. Rather, this amounts to no more than merely applying a generic interface to present information to the user. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also includes the additional elements of:
rendering, by the server, a graphical user interface (GUI) of the terminal device on the customer device following the reception of the second request, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device to initiate a transaction session on the customer device.
	This limitation merely states that the server outputs/displays an interface to a user through a customer device. Therefore, this limitation amounts to no more than mere data outputting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claim 1 also includes the additional elements of:
receiving, by the server, transaction details submitted by the customer using the GUI during the transaction session.
	This limitation merely states that the system gathers details regarding a transaction input by the user via the GUI. Therefore, this limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
11.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
 (e.g. a customer device, a server, a terminal device, a payment network or an acquirer server, and a graphical user interface) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 43 and 118-121). 
	Additionally, the following limitation identified as insignificant extra-solution activity (mere data outputting) has been reevaluated in Step 2B:
rendering, by the server, a graphical user interface (GUI) of the terminal device on the customer device following the reception of the second request, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device to initiate a transaction session on the customer device.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Additionally, the following limitation identified as insignificant extra-solution activity (mere data gathering) has been reevaluated in Step 2B:
receiving, by the server, transaction details submitted by the customer using the GUI during the transaction session.
	In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
12.	Independent claims 9 and 17 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 9 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 9 and 1 is that claim 9 is drafted as a system rather than as a method. Similarly as described above regarding claim 1, claim 9 recites generic computer components (e.g. a customer device, a terminal device operably connected to the customer device, a server operably connected to the customer device and to the terminal device, a payment network or an acquirer server, and a graphical user interface) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 9, claim 9 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 17 recites limitations that are substantially similar to those recited in claim 1. Similarly as described above regarding claim 1, claim 17 recites generic computer components (e.g. a server, a OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Therefore, since the same analysis should be used for claims 1 and 17, claim 17 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
13.	Dependent claims 2-6, 8, 10-14, 16, and 18-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 3, 10, 11, 18, and 19 simply further defines the “terminal device” recited in the independent claims. Merely stating that the terminal device is a ATM/POS does not provide any indication of an improvement to transaction processing technology. Rather, this merely defines the type of terminal device that is utilized by the system.
	Claims 4 and 12 simply state that the server stores third identification information of the customer in a memory. Such a limitation amounts to no more than merely storing data, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015)).
	Claims 5, 6, 13, 14, and 20 simply state that the server verifies the first and second identification information, and that rendering the GUI is dependent on verification of the first and second identification information. These limitations merely refine the abstract idea because they recite a process step that falls under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 1. Additionally, merely stating that this process is performed by the server amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claims 8 and 16 simply state that the server presents one or more options to the user via the customer device, and that the user may select one of the options to initiate the transaction. Similarly as described above regarding claim 17, such a limitation amounts to no more than merely outputting data, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely outputting data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims 


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pre-Grant Publication No. 20110055084) in view of Beck (U.S. Pre-Grant Publication No. 20180158044).

Claim 1
	Regarding Claim 1, Singh teaches:
A method for conducting transactions by using a customer device, the method comprising (See at least the Abstract: Describes a method for conducting transactions at an ATM with a portable device [i.e. a customer device]):
receiving, by a server from a customer device of a customer, a first request to initiate a transaction at a terminal device at which the customer wants to perform a transaction by using the customer device (See at least Paragraphs 22 and 23: The ATM Network Service [the server] receives a cash transaction request from the personal 
receiving… the second request… wherein the second request includes at least first identification information of the customer and second identification information of the terminal device (See at least Paragraph 26: The ATM Network service acquires a unique serial number or other type of unique identifier for the ATM. The ATM Network service may also acquire an identifier associated with the personal mobile device, such as a phone number [See Paragraph 23]. Examiner's Note: Singh does not explicitly teach that the identification information is received from the terminal device by the server in the listening mode. However, Beck does teach these limitations as described below);
rendering, by the server, a graphical user interface (GUI) of the terminal device on the customer device following the reception of the second request, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device to initiate a transaction session on the customer device (See at least Paragraph 30: The ATM Network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM. These authentication screens or some modified version of these authentication screens are presented to the customer on the customer's personal mobile device and not the ATM display. The authentication screens are displayed on the personal mobile device after the identification information for the ATM and personal mobile device are received. The user may interact with an input mechanism of the personal device, such as touch screen keys [i.e. interactive features; see Paragraph 32]); and
receiving, by the server, transaction details submitted by the customer using the GUI during the transaction session (See at least Paragraphs 34-37: The transaction may then 

	Regarding Claim 1, Singh does not explicitly teach, but Beck, however, does teach:
entering, by the server, a listening mode for a first time-interval  based on the first request and in anticipation of a second request (See at least Paragraph 121: Describes a system for temporarily activating a payment account. In Step 710, the user may send a request [i.e. a first request] to the FSP system [i.e. the server] to register a temporary transaction rule associated with a payment account of a user. The temporary transaction rule may be a time-based rule defining a window of time in which the authorization request received in step 730 may be authorized for approving a transaction using the payment account. In other words, the temporary transaction rule activates a "listening mode" during which the FSP system expects to receive a transaction request)
receiving, by the server in the listening mode, the second request via a payment network or an acquirer server from the terminal device within the first time-interval (See at least Paragraphs 212 and 122: In Step 730, the FSP system may then receive transaction data associated with a transaction authorization request [i.e. a second request] for a transaction initiated using the payment account. The transaction authorization request may be transmitted from the merchant device [i.e. the terminal device] to the FSP system via a payment processing network [See Paragraphs 93-95]); and
transmitting, by the server to one of the payment network or the acquirer server, an authorization response based on the transaction details so that an approval notification can be sent to the terminal device authorizing the transaction (See at least Paragraph 127: In step 750, the FSP system may transmit an authorization decision to the payment processing network. The payment network may then send the authorization decision to the merchant system).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh and Beck in order to increase security and user convenience while conducting transactions by enabling continued use, on a restricted basis, of a payment method or account for which a financial service provider has identified fraudulent activity or has otherwise declared unusable (Beck: Paragraph 6).

Claims 2 and 10
	Regarding Claims 2 and 10, Singh teaches:
Wherein the terminal device is a point-of-sale (POS) device, and wherein the GUI replicates a functionality of the POS device on the customer device (See at least Paragraphs 3-9: Singh does not explicitly teach that the system comprises a POS device. However, Singh does identify several alternative types of "kiosks" that may benefit from the disclosed invention [e.g. kiosks for collecting payment for goods and services]. Therefore, it would have been obvious to one of ordinary skill in the art that the systems/methods disclosed by Singh could be applied to POS devices).

Claims 3 and 11
	Regarding Claims 3 and 11, Singh teaches:
Wherein the terminal device is an automated teller machine (ATM), and wherein the GUI replicates a functionality of the ATM on the customer device (See at least 

Claim 9
	Regarding Claim 9, Singh teaches:
A system for conducting transactions through use of a customer device, the system comprising (See at least the Abstract: Describes a system for conducting transactions at an ATM with a portable device [i.e. a consumer device]):
a customer device of a customer (See at least Paragraph 16: The system comprises a personal mobile device of the user [i.e. a customer device of a customer); 
a terminal device operably connected to the customer device (See at least Paragraph 10: The system comprises an ATM [i.e. a terminal device] that is in proximity to the customer); and 
a server operably connected to the customer device and to the terminal device, the server comprising circuitry configured to (See at least Paragraphs 21 and 22: The system comprises an ATM Network Service [i.e. a server] that implements the disclosed process):
receive, from the customer devic (See at least Paragraphs 22 and 23: The ATM Network Service receives a cash transaction request from a personal mobile device of a user. The cash transaction request is associated with an ATM);
receive… the second request… wherein the second request includes at least first identification information of the customer and second identification information of the terminal device (See at least Paragraph 26: The ATM Network service acquires a unique serial number or other type of unique identifier for the ATM. The ATM Network service may also acquire an identifier associated with the personal mobile device, such as a phone number [See Paragraph 23]. Examiner's Note: Singh does not explicitly teach that the identification information is received from the terminal device by the server in the listening mode. However, Beck does teach these limitations as described below);
render a graphical user interface (GUI) of the terminal device on the customer device following the reception of the second request, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device to initiate a transaction session on the customer device (See at least Paragraph 30: The ATM Network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM. These authentication screens or some modified version of these authentication screens are presented to the customer on the customer's personal mobile device and not the ATM display. The authentication screens are displayed on the personal mobile device after the identification information for the ATM and personal mobile device are received. The user may interact with an input mechanism of the personal device, such as touch screen keys [i.e. interactive features; see Paragraph 32]); and
receive transaction details submitted by the customer using the GUI during the transaction session (See at least Paragraphs 34-37: The transaction may then be completed based on authentication information received from the customer via the authentication screens, and a  security code supplied by the ATM Network Service).

	Regarding Claim 9, Singh does not explicitly teach, but Beck, however, does teach:
enter a listening mode for a first time-interval based on the first request and in anticipation of a second request (See at least Paragraph 121: Describes a system for temporarily activating a payment account. In Step 710, the user may send a request [i.e. a first request] to the FSP system [i.e. the server] to register a temporary transaction rule associated with a payment account of a user. The temporary transaction rule may be a time-based rule defining a window of time in which the authorization request received in step 730 may be authorized for approving a transaction using the payment account. In other words, the temporary transaction rule activates a "listening mode" during which the FSP system expects to receive a transaction request);
receive, while in the listening mode, the second request from the terminal device within the first time-interval (See at least Paragraphs 212 and 122: In Step 730, the FSP system may then receive transaction data associated with a transaction authorization request [i.e. a second request] for a transaction initiated using the payment account. The transaction authorization request may be transmitted from the merchant device [i.e. the terminal device] to the FSP system via a payment processing network [See Paragraphs 93-95]); and
transmit to one of a payment network or an acquirer server, an authorization response based on the transaction details so that an approval notification can be sent to the terminal device authorizing the transaction (See at least Paragraph 127: In step 750, the FSP system may transmit an authorization decision to the payment processing network. The payment network may then send the authorization decision to the merchant system).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh and Beck in order to increase security .


16.	Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Beck, and in further view of Ruparelia (U.S. Pre-Grant Publication No. 20160364729).

Claims 4 and 12
	Regarding Claims 4 and 12, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
Storing, by the server, third identification information of the customer in a memory associated with the server during a registration of the customer (See at least Paragraph 52: Describes a system for pairing a user device with an ATM kiosk. The bank server may store samples of various user biometrics [third identification data] when the user is registered as a cardless banking transaction customer).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Ruparelia in order to allow the server to verify the user’s identity. This ensures that the banking transaction performed between the user device and the transaction terminal is secure (Ruparelia: Paragraph 10).

Claims 5 and 13
	Regarding Claims 5 and 13, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
verifying, by the server, the first identification information based on a match with the third identification information, wherein the rendering of the GUI is subject to the verification of the first identification information (See at least Paragraphs 52 and 53: The bank server may verify a biometric entered by the user [first identification information] by comparing it to the stored biometric. In response to the biometric of the user being verified, an interface is rendered onto the user device. The interface may be a standard interface commonly displayed on the ATM kiosk).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Ruparelia in order to allow the server to verify the user’s identity. This ensures that the banking transaction performed between the user device and the transaction terminal is secure (Ruparelia: Paragraph 10).

Claims 6 and 14
	Regarding Claims 6 and 14, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
verifying, by the server, the second identification information, wherein the rendering of the GUI is subject to the verification of the second identification information (See at least Paragraphs 65 and 66: Describes a method for pairing a user device with an ATM kiosk. At step 412 [Figure 4a], the device pairing module [i.e. the server, See Figure 1] verifies the identity of the ATM kiosk using a machine ID [second identification information of the terminal device]. After successful verification of the machine ID, the pairing process may be completed. Pairing the user device with the ATM kiosk comprises allowing the user perform banking transactions on the user device [See Paragraph 26]).
.


17.	Claims 8, 16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Beck, and in further view of Laracey (U.S. Pre-Grant Publication No. 20120160912).

Claims 8 and 16
	Regarding Claims 8 and 16, the combination of Singh and Beck does not explicitly teach, but Laracey, however, does teach:
Presenting, by the server on the customer device, one or more options to initiate the transaction at the terminal device by way of the customer device, wherein the one or more options are selectable by the customer, and wherein the first request is received by the server when the customer selects one of the one or more options (See at least Paragraphs 93 and 94: Describes a mobile payment application that allows a user to conduct transactions with ATM devices. The user may initiate a transaction on their mobile device by selecting transaction details from a list of options provided on the mobile payment application [See Paragraph 58 and Fig. 4b]. The mobile device may then transmit the transaction details to a transaction management system in transaction request message).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Laracey in order to increase 

Claim 17
	Regarding Claim 17, Singh teaches:
A method for conducting transactions, the method comprising (See at least the Abstract: Describes a method for conducting transactions at an ATM with a portable device):
receiving, by the server from the customer device, a first request to initiate the customer device-based transaction at the terminal device, [[when the customer selects one of the one or more options]] (See at least Paragraphs 22 and 23: The ATM Network Service [the server] receives a cash transaction request from a personal mobile device [customer device] of a user. The cash transaction request is associated with a ATM [terminal device]. Examiner’s Note: Singh does not explicitly teach that the user selects an option presented on the customer device to initiate the transaction. However, Laracey does teach this limitation as described below);
receiving… the second request… wherein the second request includes at least first identification information of the customer and second identification information of the terminal device (See at least Paragraph 26: The ATM Network service acquires a unique serial number or other type of unique identifier for the ATM. The ATM Network service may also acquire an identifier associated with the personal mobile device, such as a phone number [See Paragraph 23]. Examiner's Note: Singh does not explicitly teach 
rendering, by the server, a payment interface of the terminal device on the customer device following the reception of the second request, wherein the payment interface comprises interactive features replicating functionality of a payment interface of the terminal device to initiate a transaction session on the customer device (See at least Paragraph 30: The ATM Network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM. These authentication screens or some modified version of these authentication screens are presented to the customer on the customer's personal mobile device and not the ATM display. The authentication screens are displayed on the personal mobile device after the identification information for the ATM and personal mobile device are received. The user may interact with an input mechanism of the personal device, such as touch screen keys [i.e. interactive features; see Paragraph 32]),
receiving, by the server, transaction details submitted by the customer using the payment interface… such that the customer device-based transaction is initiated at the terminal device based on transaction details submitted by the customer using the payment interface during the transaction session (See at least Paragraphs 34-37: The transaction may then be completed based on authentication information received from the customer via the authentication screens, and a security code supplied by the ATM Network Service).

	Regarding Claim 17, Singh does not explicitly teach, but Beck, however, does teach:
entering, by the server, a listening mode for a first time-interval based on the first request and in anticipation of a second request (See at least Paragraph 44: Describes a system for performing transactions at an ATM. The ATM [terminal device] may transmit an "ATM identifier" [second identification of the terminal device] and "recording data" [first identification information of the customer, See Paragraphs 33 and 34] to the account system [server]);
receiving, by the server in the listening mode, the second request from the terminal device within the first time-interval (See at least Paragraphs 212 and 122: In Step 730, the FSP system may then receive transaction data associated with a transaction authorization request [i.e. a second request] for a transaction initiated using the payment account. The transaction authorization request may be transmitted from the merchant device [i.e. the terminal device] to the FSP system via a payment processing network [See Paragraphs 93-95]); and
transmitting, by the server to one of a payment network or an acquirer server, an authorization response based on the transaction details (See at least Paragraph 127: In step 750, the FSP system may transmit an authorization decision to the payment processing network. The payment network may then send the authorization decision to the merchant system).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh and Beck in order to increase security and user convenience while conducting transactions by enabling continued use, on a restricted basis, of a payment method or account for which a financial service provider has identified fraudulent activity or has otherwise declared unusable (Beck: Paragraph 6).


Presenting, by a server on a customer device of a customer, one or more options to initiate a customer device-based transaction at a terminal device, wherein the one or more options are selectable by the customer (See at least Paragraphs 93 and 94: Describes a mobile payment application that allows a user to conduct transactions with ATM devices. The user may initiate a transaction on their mobile device by selecting transaction details from a list of options provided on the mobile payment application [See Paragraph 58 and Fig. 4b]. The mobile device may then transmit the transaction details to a transaction management system in transaction request message).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Laracey in order to increase user convenience by allowing the user to initiate and conduct a wide variety of transactions at ATM devices without need to insert a traditional payment card (such as a debit card or the like) at the ATM device (Laracey: Paragraph 15).

Claim 18
	Regarding claim 18, Singh teaches:
Wherein the terminal device is a point-of-sale (POS) device wherein the payment interface replicates a functionality of the POS device on the customer device (See at least Paragraphs 3-9: Singh does not explicitly teach that the system comprises a POS device. However, Singh does identify several alternative types of "kiosks" that may benefit from the disclosed invention [e.g. kiosks for collecting payment for goods and 

Claim 19
	Regarding claim 19, Singh teaches:
Wherein the terminal device is an automated teller machine (ATM) and wherein the payment interface replicates a functionality of the ATM on the customer device (See at least Paragraph 30: The system replicates the functionality of an ATM on a customer's personal mobile device).


18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Beck and Laracey, and in further view of Ruparelia.

Claim 20
	Regarding claim 20, the combination of Singh, Beck, and Laracey does not explicitly teach, but Ruparelia, however, does teach:
Verifying, by the server, the first and second identification information, wherein the rendering of the payment interface is subject to the verification of the first and second identification information (See at least Paragraphs 64-66: Describes a method for pairing a user device with an ATM kiosk. At step 412 [Figure 4a], the device pairing module [i.e. the server, See Figure 1] verifies the identity of the ATM kiosk and the user device by using a machine ID [second identification information of the terminal device] and an App ID [first identification information, See Paragraph 56]. After successful 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, Laracey, and Ruparelia in order to allow the server to verify the identity of the ATM and the user device. This ensures that the banking transaction performed between the user device and the transaction terminal is secure (Ruparelia: Paragraph 11). 


Response to Arguments
19.	Applicant’s arguments filed September 23, 2021 have been fully considered. 

Rejections Regarding 35 U.S.C. 101
20.	Applicant’s arguments (Amendment, Pgs. 7-15) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on Page 10 of their remarks, the applicant argues that, “claims 1, 9, and 17 do not fit into any of the activities recognized by the 2019 JPEG as defining certain methods of organizing human activity and do not recite a mathematical concept or a mental process.” The examiner 
Additionally, on Page 13 of their remarks, the applicant argues that, “claims 1, 9 and 17 recite additional elements that integrate the exception into a practical application and thus recite patent-eligible subject matter. Specifically, claims 1, 9 and 17 recite an improvement to the functionality of a server processing a transaction between a consumer device and a terminal device by providing a secure environment and novel process for a customer to enter transaction details using his or her customer device to perform transactions at the terminal device.” The examiner respectfully disagrees. Specifically, the examiner notes that merely utilizing a personal device to receive input from a user and initiate a transaction does not amount to an improvement transaction processing technology. Rather, this amounts to no more than merely applying generic computing devices to facilitate the transaction. 
Additionally, on Page 14 of their remarks, the applicant argues that, “the pending claims include limitations other than what is well-understood, routine and conventional in the field, by requiring a server to interact with a customer device, a payment network, an acquirer server and a terminal device in a manner to securely, efficiently and securely conduct a transaction, while at the same time providing the acquirer with the flexibility to be able to install terminal devices with minimal hardware to obtain the transaction details.” The examiner respectfully disagrees. Specifically, the examiner notes that merely utilizing a server to facilitate interactions between a customer device, a payment network, and a terminal device does not provide any indication of an improvement to transaction processing technology. Rather, as described above, this amounts to no more than merely applying generic computer components to implement the abstract idea.
Alice analysis steps 2A and 2B), preemption concerns are obviated and made moot. (See e.g., Intellectual Ventures I LLC v. Symantec Corp. et al., CAFC 2015-1769, 2015-1770, 2015-1771 (September 30, 2016)). 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Rejections Regarding 35 U.S.C. 103
21.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by the applicant’s claim amendments. 


Citation of Pertinent Prior Art
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vawter (U.S. Pre-Grant Publication No. 20080052091): Describes a system for performing a transaction at a transaction device using a mobile device.
Arumugam (U.S. Patent No. 10445711): Describes a system for enabling remote control functionality of an Automated Teller Machine (“ATM”) from a mobile device.


Conclusion
	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM D NEWLON/Examiner, Art Unit 3696                        

/EDWARD CHANG/Primary Examiner, Art Unit 3696